Citation Nr: 0330031	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1972, 
and reportedly had a prior period of active duty of two 
years, seven months and 10 days..

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

In December 2000, the Board denied the veteran's appeal for a 
compensable rating for bilateral hearing loss and for a 
rating in excess of 10 percent for tinnitus.  The veteran 
appealed the Board's denial of a rating in excess of 10 
percent for tinnitus to the United States Court of Appeals 
for Veterans Claims (Court), which entered an order in April 
2003 vacating the Board's decision and remanding that matter 
for action consistent with the Court's order. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's tinnitus is recurrent.


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for tinnitus is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.87, Diagnostic Code 6260 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  The July 1998 rating decision and July 1999 
statement of the case notified the veteran of the relevant 
laws and regulations and provided the precise language of the 
criteria for the diagnostic code under which his service-
connected tinnitus is rated.  As a result, the veteran has 
been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran has indicated that he has not received treatment for 
tinnitus, and although there were no treatment records to be 
obtained, the veteran has undergone VA examinations and 
copies of those reports have been associated with the file.  
The factual development in this case that is reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.


II.  Factual Background.

Service connection for tinnitus was established in October 
1972 based on service medical records that noted the disorder 
and complaints of ringing of the ears shortly after service.  
An initial rating of 10 percent rating was assigned for the 
veteran's bilateral hearing loss with tinnitus based on a VA 
hearing examination in August 1972.

In October 1997, the veteran submitted an increased rating 
claim.

In December 1997 the veteran underwent a VA examination.  At 
this time, he reported that his bilateral ringing of the ears 
had become worse and more noticeable over the years, 
particularly when he was in a quiet environment.  He related 
he had not undergone any specific treatment for his 
condition.  Following an examination, the diagnoses included 
hearing loss with tinnitus by history.

In January 1998 the veteran underwent additional VA 
examination.  On this occasion, he reported that he had a 
history of constant, loud, high-pitched, bilateral tinnitus 
which had been present since his service in the Army.  The 
veteran related that his tinnitus had recently become more 
severe in both ears.  He said that his tinnitus affected his 
ability to understand speech, particularly while he was 
listening to crowds or the television.

By a July 1998 RO decision, the veteran's service-connected 
bilateral defective hearing with tinnitus was rated as two 
separate conditions.  The veteran was assigned a 10 percent 
rating tinnitus and given a zero percent (noncompensable) 
rating for bilateral hearing loss.  

In October 1998 the veteran filed a notice of disagreement 
and at this time, he requested a hearing.  The record 
indicates the veteran subsequently canceled his hearing 
request in lieu of a new VA audiological examination.

In March 1999 the veteran underwent another VA audiological 
examination.  Again, the veteran reported a history of 
tinnitus dating back to his military service.  According to 
the veteran, the tinnitus, which was initially intermittent, 
was now constant.  He said that his tinnitus typically 
bothered him during the day and did not usually interfere 
with his sleep.  He related that during periods of intensity, 
the tinnitus could be quite disturbing on occasion.  Upon 
examination, the impression included bilateral sensorineural 
hearing loss with tinnitus.  

III.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  
See 38 C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons 
set forth below, a 10 percent is the maximum rating under 
this code; therefore, the veteran may only receive a higher 
rating under a code that allows for disability ratings 
greater than 10 percent.  In this instance, there are no 
other diseases of the ear that are sufficiently similar to 
tinnitus, that would permit rating the veteran's disability 
under a different code; therefore, a higher rating is not 
warranted.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately, or 
if it is the sole compensable percentage allowed irrespective 
of whether the manifestation is a unilateral or bilateral.  
In support of this contention they cite to case law that 
supports the principal that "interpretive doubt is to be 
resolved in the veteran's favor."  See McCormick v. Gober, 
14 Vet. App. 39, 47 (1994); Ryan v. West, 13 Vet. App. 151, 
157 (1999). 

The Court has directed the Board to address the subject of an 
April 2003 Court order; namely, that consideration should be 
given to 38 C.F.R. § 4.25(b) (2002).  This regulation states, 
in pertinent part, "[e]xcept as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any."

Particular attention will be given to explain the Board's 
view on how the specific contentions and concerns expressed 
above apply to the present case.

Recently, the regulation pertaining to the evaluation 
tinnitus underwent a revision that merely codified VA's long-
standing method of evaluation.  In essence, the amendment 
offered no substantive change to the regulation; rather, it 
stated in more explicit terms that only a single 10 percent 
rating for tinnitus is authorized regardless of it is 
unilateral, bilateral, or an unspecified location in the 
head.  As previously stated, there is no substantive change 
in the recent revision of the regulation; therefore, the 
Board's consideration of the disability is not prejudicial to 
the veteran.  See  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's Office of the General Council (OGC) addressed this 
specific issue in a recent opinion.  In VAOPGCPREC 2-03, OGC 
noted that "tinnitus is the perception of sound in the 
absence of an acoustic stimulus."  VAOPGCPREC 2-03, citing 
"The Merck Manual" 665 (17th Ed. 1999).  The OGC referenced 
the notice of proposed rulemaking in May 2003 for the medical 
explanation of tinnitus that resulted in the amendment to 
Diagnostic Code 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  

It is theorized that in true tinnitus the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs. . . .  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): 
mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).

Based on this medical explanation, OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.  

OGC, therefore, determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Furthermore, OGC noted that the most recent amendment to 
Diagnostic Code 6260 definitively stating that only a single 
10 percent disability rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the 1999 amendment.  Accordingly, the rule that only a single 
10 percent disability rating is authorized for tinnitus 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the OGC are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

With regard to the contentions of the veteran and his 
representative, they assert that the criteria set forth in DC 
6260, in effect prior to June 13, 2003, was ambiguous as to 
whether the 10 percent rating applied for unilateral or 
bilateral tinnitus; however, the Board is of the view that no 
such ambiguity exists.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes].  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the amendment effective June 
13, 2003, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context. . . " Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; therefore, 
these diagnostic codes reflect such distinction.  The 
presumption is that if bilateral involvement was significant, 
and/or warranted a rating different from unilateral 
involvement, the diagnostic codes would so specify.  The OGC 
opinion has further clarified this matter by in essence 
stating that any distinction between unilateral or bilateral 
tinnitus was meaningless for the purpose of assigning a 
disability rating.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2002); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  As the OGC opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.

The Board has considered 38 C.F.R. § 4.25(b), but finds that 
tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  As noted 
above, tinnitus appears to arise from the brain rather than 
the ears.  Moreover, the rule that only a single 10 percent 
disability rating is authorized for tinnitus is for 
application in cases arising both before and after the 1999 
amendment, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-03.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  As a result, 10 percent remains the maximum 
rating available for tinnitus.  

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by OGC.  The benefit sought on appeal continues 
to be denied.

Finally, in evaluating this claim, the case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2002). 


ORDER

An increased rating for tinnitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



